

Exhibit 10.1


Attn: David Kalenuik/Heidi Kalenuik
January 4, 2010
Lake Victoria Mining Company
 
West Vancouver
 
T: 604-307-9951
 





Finder’s Fee Agreement
Between Lake Victoria Mining Company And
Robert A. Young/The RAYA Group


Dear David and Heidi:




Further to our previous meeting and subsequent discussions over the phone, we
wish to register for a finder’s fee, if any of our prospects invests in a
private placement/joint venture etc. with Lake Victoria Mining Company or spin
off companies managed by the present management team.


Our fee is to be paid in full at the time of the closing and paid to the RAYA
Group in shares and/or cash (our choice).  This registration for a finder’s fee
is for a five-year period from the date of this document.  The first group we
wish to register is Sheikh Mohammed Hussein Ali Al-Amoudi/his advisor Haile
Assegide or their assigns.  The Sheikh normally does business through Corral
Petroleum or MIDROC (Mohammed International Development Research and
Organization Companies.  For further information on the Sheikh, just Google in
his name.


The fee we charge re this introduction will be 10% for the first $10 million US
and 5% commission for amounts larger than $10 million USD for the gross
proceeds. The fee would be due and payable upon closing of the financing.






As Agreed By
As Agreed By
Date: January 4, 2010
Date: January 4, 2010
       
ROBERT A. YOUNG
HEIDI KALENUIK
Robert A. Young
Heidi Kalenuik, Director
The RAYA Group
Lake Victoria Mining Company
   
cc: Benjamin Gulilat
 










 
 

--------------------------------------------------------------------------------

 
